Citation Nr: 1242979	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-01 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a gynecological condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran had active duty service from July 3, 1980 to September 29, 1980, which additional Reserves service from June 1980 to June 1986.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in August 2009, a statement of the case was issued in December 2009, and a substantive appeal was received in January 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2012, a videoconference Board hearing was held before the undersigned Veterans Law Judge.  However, the recording of the hearing was inaudible and no transcript could be produced.  Pursuant to 38 C.F.R. § 20.717, the Veteran was offered the opportunity to testify at a new Board hearing.  She responded in November 2012 that she wants to appear at a hearing before a Veterans Law Judge of the Board at the local [Atlanta] RO.  The case must be remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing.  This matter should then be processed in accordance with established appellate practices. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


